DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12 November 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the specification, the following amendments are made:
	On page 1, paragraph [0001], first line, after “16/929,326,” insert --(now U.S. Patent No. 11,199,970), --.
	In the Claims, the following amendments are made:
	Claim 14, line 2, replace “a” before “mode selection” with --the--.
	Claim 18, line 5, insert --the-- before “mode parameters”.  Line 6, delete “the” before “mode parameters”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, Pao [US 9847134 B2] teaches a flash memory wherein a controller disables write commands received from a host when the controller is in a prohibition mode.  However, no known prior art teaches or suggestions the following limitations in their entirety:
	“a flash memory storing a firmware, wherein the firmware comprises a plurality of mode page settings, and each mode page setting comprises a plurality of mode parameters; and
a controller receiving a mode selection command and a data out message from a
host, wherein the data out message is arranged to rewrite a first mode page setting among the plurality of mode page settings, and further determining whether the data out message will change mode parameters which cannot be rewritten in the first mode page setting according to the data out message and the first mode page setting by performing bitwise logic operations on a new mode page setting in the data out message, preset values of the plurality of mode parameters of the first mode page setting, and a rewriteable setting for each bit of the first mode page setting,
wherein in response to each bit of results of the bitwise logic operations being a zero value, the controller determines that the data out message will not change the mode parameters which cannot be rewritten in the first mode page setting, and determines whether a plurality of new mode parameters are kept in the flash memory after the data storage device is turned off according to the mode selection command”.
Per independent claim 10, the claim is the method claim corresponding to the data storage device claim 1, and is found allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

29 August 2022